 
 
IIB 
111th CONGRESS 2d Session 
H. R. 5194 
IN THE SENATE OF THE UNITED STATES 

September 23, 2010
Received; read twice and referred to the  Committee on Energy and Natural Resources

AN ACT 
To designate Mt. Andrea Lawrence, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mt. Andrea Lawrence Designation Act of 2010.  
2.FindingsCongress finds that Andrea Mead Lawrence— 
(1)was born in Rutland County, Vermont, on April 19, 1932, where she developed a life-long love of winter sports and appreciation for the environment;  
(2)competed in the 1948 Winter Olympics in St. Moritz, Switzerland, and the 1956 Winter Olympics in Cortina d’Ampezzo, Italy, and was the torch lighter at the 1960 Winter Olympics in Squaw Valley, California;  
(3)won 2 Gold Medals in the Olympic special and giant slalom races at the 1952 Winter Olympics in Oslo, Norway, and remains the only United States double-gold medalist in alpine skiing;  
(4)was inducted into the U.S. National Ski Hall of Fame in 1958 at the age of 25;  
(5)moved in 1968 to Mammoth Lakes in the spectacularly beautiful Eastern Sierra of California, a place that she fought to protect for the rest of her life;  
(6)founded the Friends of Mammoth to maintain the beauty and serenity of Mammoth Lakes and the Eastern Sierra;  
(7)served for 16 years on the Mono County Board of Supervisors, where she worked tirelessly to protect and restore Mono Lake, Bodie State Historic Park and other important natural and cultural landscapes of the Eastern Sierra;  
(8)worked, as a member of the Great Basin Air Pollution Control District, to reduce air pollution that had been caused by the dewatering of Owens Lake;  
(9)founded the Andrea Lawrence Institute for Mountains and Rivers in 2003 to work for environmental protection and economic vitality in the region she loved so much;  
(10)testified in 2008 before the Mono County Board of Supervisors in favor of the Eastern Sierra and Northern San Gabriel Wild Heritage Act, a bill that was enacted the day before she died;  
(11)passed away on March 31, 2009, at 76 years of age, leaving 5 children, Cortlandt, Matthew, Deirdre, Leslie, and Quentin, and 4 grandchildren; and  
(12)leaves a rich legacy that will continue to benefit present and future generations.  
3.Designation of Mt. Andrea Lawrence 
(a)In generalPeak 12,240 (located 0.6 miles northeast of Donahue Peak on the northern border of the Ansel Adams Wilderness and Yosemite National Park (UTM coordinates Zone 11, 304428 E, 4183631 N)) shall be known and designated as Mt. Andrea Lawrence.  
(b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak described in subsection (a) shall be considered to be a reference to Mt. Andrea Lawrence.  
 Passed the House of Representatives September 22, 2010.Lorraine C. Miller,Clerk. 
 
